Exhibit 99.1 NEWS RELEASE Gray Reports Record Revenue For the Three-Month and Six-Month Periods Ended June 30, 2014 Atlanta, Georgia – August 7, 2014 Gray Television, Inc. (“Gray,” “we,” “us” or “our”) (NYSE: GTN and GTN.A) today announced results of operations, including record revenue, for the three-month period (the “second quarter of 2014”) and six-month period ended June 30, 2014 as compared to the three-month period (the “second quarter of 2013”) and six-month period ended June 30, 2013. Highlights: We completed six acquisitions in which we acquired the operations of 17 full or low power television stations (plus various satellite television stations), between June 30, 2013 and June 30, 2014 (the “Acquired Stations”) and have successfully integrated the Acquired Stations into our station group. As a result of increased revenue at our preexisting stations, combined with the additional revenue from our Acquired Stations, we achieved record revenue for both the second quarter of 2014 and six-month period ended June 30, 2014. For the second quarters of 2014 and 2013, our revenue, broadcast expense and corporate and administrative expense were as follows: Three Months Ended June 30, % Change (in thousands except for percentages) Revenue (less agency commissions) $ 107,249 $ 84,285 27 % Operating expenses (before depreciation, amortization and loss (gain) on disposal of assets): Broadcast expense $ 66,002 $ 51,807 27 % Corporate and administrative expense $ 9,848 $ 5,293 86 % Including the results of operations of each of the Acquired Stations from their respective dates of acquisition, for the second quarter of 2014, we experienced period over period increases in retransmission consent, political advertising, local advertising and internet advertising revenue reflecting in part the impact of the Acquired Stations. Including the results of operations of each of the Acquired Stations from their respective dates of acquisition, for the second quarter of 2014, our period over period increase in broadcast expenses (excluding depreciation, amortization and loss (gain) on disposal of assets) was due primarily to increases in employee benefits and programming costs reflecting, in part, the impact of the Acquired Stations. Our period over period increase in corporate and administrative expenses (excluding depreciation, amortization and loss (gain) on disposal of assets) was due primarily to an increase in fees associated with our completed and pending acquisitions. 4370 Peachtree Road, NE, Atlanta, GA 30319 | P 404.504.9828 F 404.261.9607 | www.gray.tv Comments on Results of Operations for the Three-Month Period Ended June 30, 2014 : Revenue. Total revenue increased $23.0 million, or 27%, to $107.2 million for the second quarter of 2014 compared to the second quarter of 2013 due to increases in the majority of our revenue categories as noted above. The Acquired Stations accounted for approximately $8.9 million of our total revenue in the second quarter of 2014. Political advertising revenue increased due to increased advertising from political candidates, political parties and special interest groups in the “on year” of the two-year election cycle. Retransmission consent revenue increased primarily due to increased subscriber rates. Local advertising revenue increased due to increased spending by advertisers in a gradually improving economic environment. The principal components of our revenue for the second quarter of 2014 compared to the second quarter of 2013 were as follows: Local advertising revenue increased million, or 11% , to million. National advertising revenue decreased million, or 2% , to million. Internet advertising revenue increased million, or 15% , to million. Political advertising revenue increased million, or 1047%, to $8.6 million . Retransmission consent revenue increased million, or 88% , to million. Other revenue increased million, or 16% , to million. Excluding revenue attributable to the Acquired Stations and political advertisers, our five largest advertising categories on a combined local and national basis by customer type for the second quarter of 2014 demonstrated the following changes in revenue during the second quarter of 2014 compared to the second quarter of 2013: automotive increased 6%; medical increased less than 1%; restaurant increased less than 1%; communications decreased 2%; and furniture and appliances decreased 10%. In order to provide more meaningful period over period comparisons, we are also presenting herein certain historical revenue and broadcast expense information on a "Combined Historical Basis." As used herein, the term Combined Historical Basis reflects financial results that have been prepared by adding Gray's historical revenues and broadcast expenses with the historical revenues and broadcast expenses of each of the Acquired Stations from January 1, 2013 (the beginning of the earliest period presented), but does not include any adjustments for other events attributable to such transaction. On a Combined Historical Basis, total revenue increased $16.9 million, or 16%, to $124.0 million in the second quarter of 2014 as compared to the second quarter of 2013. On a Combined Historical Basis, the principal components of revenue for the second quarter of 2014 compared to the second quarter of 2013 were approximately as follows: Local advertising revenue increased million, or 3
